Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LETTERHEAD OF CLIFFORD CHANCE US LLP] August 12, 2008 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Morgan Stanley Institutional Fund Trust (the Fund) Securities Act File No. 2-89729 Post-Effective Amendment No. 87 Investment Company Act File No. 811-03908 Amendment No. 90 Dear Sir or Madam: Attached herewith for filing is Post-Effective Amendment No. 87 to the Funds Registration Statement on Form N-1A relating to the shares of common stock of the Advisory V portfolio that we anticipate going effective on August 12, 2008. In connection with the filing of Post-Effective Amendment No. 87 to this Funds Registration Statement on Form N-1A, we hereby represent, pursuant to Rule 485(b), that the said Post-Effective Amendment No. 87 filed pursuant to Rule 485(b) under the Securities Act of 1933 does not contain any disclosures which would render it ineligible to become effective pursuant to said Rule 485(b). Should you have any questions regarding the Amendment or the foregoing matters, please do not hesitate to contact Stuart M. Strauss at (212) 878-4931 or Debra Rubano of Morgan Stanley at (212) 296-6993. Very truly yours, /s/ Stuart M. Strauss Stuart M. Strauss
